Title: To Benjamin Franklin from La Rochefoucauld, [before 24 February 1777]
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


Thursday evening [before Feb. 24, 1777]
Le Duc de la Rochefoucauld pays his respectful compliments to Doctor franklyn and beggs from him the favour of having for few moments the Minutes of the Convention held at Philadelphia for the Pennsylvanian Legislation. He wants of them for seeing and adding to his translation the subscriptions which are at the end of the Minutes, and which are not in the edition in 8°.
 
Addressed: Monsieur / Monsieur le Docteur franklyn
